This concurrence is written in response to the dissent addressing the seventh assignment of error. When the new theft statute, R.C. 2913.02, became effective in 1974, it consolidated the several common-law theft offenses (larceny, larceny by trick, false pretenses, embezzlement, and conversion) into a single offense and also added a new theft offense (larceny by threat). R.C. 2913.02 states in pertinent part:
"(A)  No person, with purpose to deprive the owner of property or services, shall knowingly obtain or exert control over either the property or services in any of the following ways:
"(1)  Without the consent of the owner or person authorized to give consent;
"(2)  Beyond the scope of the express or implied consent of the owner or person authorized to give consent;
"(3)  By deception;
"(4)  By threat."
This statute is intended to prohibit the non-consensual taking of property by whatever means. State v. Mitchell (1983), 6 Ohio St.3d 416,419, 6 OBR 463, 465, 453 N.E.2d 593, 595.
In this case, Vrona was charged with deceptively exerting control over property which she lawfully obtained. Under prior law, in order to charge a person with larceny by trick or false pretenses, the person must have obtained possession of the property by a *Page 155 
false or fraudulent misrepresentation. However, R.C. 2913.02 has broadened this type of theft to include situations where the person exerts control over the property by deception after the property was first lawfully obtained.
In State v. Graven (1978), 54 Ohio St.2d 114, 127, 8 O.O. 3d 113, 120-121, 374 N.E.2d 1370, 1378, Justice William B. Brown points out in his dissent, discussing theft by deception, what the state must establish:
"* * * (1) that the accused knowingly obtained or exerted control over property or services; (2) that the accused obtained or exerted such control with purpose to deprive; (3) that the accused obtained or exerted such control by knowing deception; and (4) that such knowing deception was the result of misrepresentation or other conduct creating a false impression in another."
In this case, the intent to deprive was not formed when the checks legally came into Vrona's possession. The intent to deprive was formed at the point in time when she exerted control over the checks in a deceptive manner. R.C. 2913.02 encompasses two acts: the act of obtaining control over property, or the act of exerting control over property, either of which is accomplished by one or more of the models set out in the statute under subsections (1) through (4). Further, under the facts of this case, the state could have charged Vrona with violating R.C.2913.02(A)(2), for converting the property to her own use. It did not. Instead, the state charged Vrona under R.C. 2913.02(A)(3), for deceiving the victim-travelers as to the whereabouts of their refunds which Vrona had converted to her own use. Vrona was properly charged under R.C. 2913.02 (A)(3) with exerting control over the property. Assignment of error seven is properly overruled.